Exhibit 10.41

 

REAFFIRMATION OF PLEDGE AGREEMENT

 

May 21, 2010

 

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

 

Ladies and Gentlemen:

 

The undersigned executed and delivered to Agent (as hereafter defined) a Pledge
Agreement dated as of June 20, 2005 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Pledge Agreement”) pursuant to which
the undersigned, Rafaella Apparel Group, Inc. (“Pledgor”), a Delaware
corporation pledged, assigned, hypothecated, transferred and granted (the
“Pledge”) to Agent for its benefit and the ratable benefit of Lenders certain
Collateral including, without limitation, certain Pledged Stock.  The Pledge was
made in order to secure certain Indebtedness including, without limitation, all
Obligations of Pledgor to Agent under that certain Financing Agreement dated as
of June 20, 2005 (as amended, restated, modified or supplemented from time to
time, the “Financing Agreement”) among Pledgor, Verrazano, Inc. (“Verrazano”),
each other subsidiary of Pledgor which becomes a guarantor of the Obligations
thereunder from time to time, the various financial institutions which are a
party thereto (each a “Lender” and collectively, “Lenders”) and HSBC Bank USA,
National Association (“HSBC”), as agent for Lenders (HSBC in such capacity,
“Agent”).  All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Pledge Agreement.

 

The undersigned hereby:

 

(a)           acknowledges that the Financing Agreement is being amended and
restated pursuant to the terms of that certain Amended and Restated Financing
Agreement, dated as of May 21, 2010 (the “Restated Financing Agreement”) among
Borrower, Verrazano, Lenders, the Term Lender (as defined in the Restated
Financing Agreement), Agent and other parties thereto and that this
Reaffirmation of Pledge Agreement is being given to induce the Lenders, the Term
Lender and Agent to enter into the Restated Financing Agreement;

 

(b)           ratifies and confirms that (i) all of the terms and conditions,
representations and covenants contained in the Pledge Agreement shall remain in
full force and effect after giving effect to the execution and effectiveness of
the Restated Financing Agreement; provided, however, that (x) Schedule A to the
Pledge Agreement is hereby amended and restated as attached hereto, (y) Section
4(l) of the Pledge Agreement is hereby amended by deleting the words “one
hundred percent (100%)” and substituting the words “the indicated percentage”
therefor, and (z) the notice address for the Pledgor (and for copies) set forth
in Section 15 of the Pledge Agreement, shall be revised to reflect that notices
(including copies of such notices) shall be sent to the address (including the
address for all copies) for the Pledgor set forth in Section 16.6(C) in the
Restated Financing Agreement; and (ii) the Pledge is for the benefit of the
Agent,

 

--------------------------------------------------------------------------------


 

Lenders and the Term Lender to secure Pledgor’s and each Loan Party’s
Obligations under the Financing Agreement, the Restated Financing Agreement and
the Other Documents.

 

(c)           represents and warrants that no offsets, counterclaims or defenses
exist as of the date hereof with respect to the undersigned’s obligations under
the Pledge Agreement; and

 

(d)           ratifies and confirms that references to the phrase “Financing
Agreement” in the Pledge Agreement shall mean the Restated Financing Agreement,
and that the Obligations under the Financing Agreement, after giving effect to
the Restated Financing Agreement, remain secured by the security interests and
pledges granted by the undersigned under and pursuant to the terms of the Pledge
Agreement, as reaffirmed hereby.

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

RAFAELLA APPAREL GROUP, INC., as Pledgor

 

 

 

 

 

 

 

 

By:

/s/ Lance D. Arneson

 

 

 

Name: Lance D. Arneson

 

 

 

Its: Chief Financial Officer

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

By:

/s/ Lisa H. Augustus

 

 

 

Name: Lisa H. Augustus

 

 

 

Its: Vice President

 

 

 

Signature Page to Reaffirmation of Stock Pledge Agreement

 

--------------------------------------------------------------------------------